EDWIN H. GIBB, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Gibb v. CommissionerDocket No. 12311.United States Board of Tax Appeals10 B.T.A. 1373; 1928 BTA LEXIS 3896; March 14, 1928, Promulgated *3896 Henry Varay, C.P.A., and George R. Jackson, Esq., for the petitioner.  Clark Brown, Esq., for the respondent.  LITTLETON*1373  The Commissioner determined a deficiency of $1,882.28 for the calendar year 1924 as a result of his refusal to allow a 25 per cent reduction under Title XII of the Revenue Act of 1924 of such portion of petitioner's income returned for 1924 as was derived from the proportionate 1923 earnings of a partnership of which he was a member, which partnership had a fiscal year ending in 1924.  FINDINGS OF FACT.  Petitioner is and has been at all times since June 11, 1923, a member of the partnership of McDowell, Gibb & Herdling, of New York.  This partnership began business on June 11, 1923, and kept its books on a fiscal year basis ending May 31 of each year, and filed its first return for the fiscal year ending May 31, 1924, on August 13, 1924.  Petitioner filed his individual income-tax returns on the calendar year basis and his return for the calendar year 1924 was filed on March 16, 1925, That portion of the partnership income applicable to 1923 amounted to $19,624.52 and the normal and surtax upon that amount at the rates*3897  applicable for the year 1923, without the allowance of the 25 per cent reduction claimed by the petitioner and disallowed by the Commissioner, amounts to $3,220.30.  OPINION.  LITTLETON: The facts in this proceeding and the question involved are the same as were before the Board in . In the Colip case, the Board approved the action of the Commissioner *1374  in declining to allow the 25 per cent reduction under Title XII of the Revenue Act of 1924.  See also ; ; ; ; ; . Judgment will be entered for the respondent.